Exhibit 10.1

PREFERRED STOCK PURCHASE AGREEMENT

This Preferred Stock Purchase Agreement (“Agreement”) is effective as of May 4,
2010 (“Effective Date”), by and among International Stem Cell Corporation, a
Delaware corporation (“Company”), and Socius CG II, Ltd., a Bermuda exempted
company (including its designees, successors and assigns, “Investor”).

RECITALS

A. The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, up to $10,000,000.00 of shares of Series F Preferred
Stock.

B. The offer and sale of the Securities provided for herein are being made
pursuant to a registration statement filed under the Act.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual covenants and other
provisions contained in this Agreement, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, Company
and Investor agree as follows:

ARTICLE 1

DEFINITIONS

Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designations, and (b) the following
terms have the meanings indicated in this Article 1:

“Act” means the Securities Act of 1933, as amended.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
With respect to Investor, without limitation, any Person owning, owned by, or
under common ownership with Investor, and any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as
Investor will be deemed to be an Affiliate.

“Agreement” means this Preferred Stock Purchase Agreement including the Exhibits
and Schedules hereto.

“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit B.

 

1



--------------------------------------------------------------------------------

“Change in Control” has the meaning set forth within the definition of Strategic
Transaction, below.

“Closing” means any one of (i) the Commitment Closing and (ii) the Preferred
Stock Closing.

“Commitment Closing” has the meaning set forth in Section 2.2(a).

“Commitment Fee” means a non-refundable fee of $500,000.00 (5.0% of the Maximum
Placement), payable by the Company to Investor on the date the Registration
Statement is declared effective, in shares of registered Common Stock valued at
90% of the volume-weighted average price for the Common Stock for the five
trading days immediately preceding the Commitment Closing or as otherwise set
forth in Section 2.2(a).

“Common Shares” includes the Fee Shares and any Warrant Shares.

“Common Stock” means the common stock, par value $0.001 per share, of Company,
and any replacement or substitute thereof, or any share capital into which such
Common Stock shall have been changed or any share capital resulting from a
reclassification of such Common Stock.

“Company Termination” has the meaning set forth in Section 3.2.

“Delisting Event” means any time during the term of this Agreement, that the
Company’s Common Stock is not listed for and actively trading on a Trading
Market, or is suspended or delisted with respect to the trading of the shares of
Common Stock on a Trading Market.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith and attached hereto and incorporated herein by reference.

“DWAC Shares” means all Common Shares or other shares of Common Stock issued or
issuable to Investor or any Affiliate, successor or assign of Investor pursuant
to any of the Transaction Documents, including without limitation any Warrant
Shares, all of which shall be issued in electronic form, freely tradable and
without restriction on resale, and timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with Depository Trust Company
(DTC) under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function, in
accordance with irrevocable instructions issued to and countersigned by the
Transfer Agent, substantially in the form attached hereto as Exhibit C.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fee Shares” means any shares of Common Stock issued by the Company to Investor
in payment of the Commitment Fee.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

2



--------------------------------------------------------------------------------

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Lock-Up Agreements” means an agreement in the form attached as Exhibit D,
executed by each of the Company’s officers, directors and beneficial owners of
10% or more of the Common Stock, precluding each such Person from participating
in any sale of the Common Stock from the Preferred Stock Notice Date through the
Preferred Stock Closing Date.

“Material Agreement” includes any loan agreement, equity investment agreement or
securities instrument to which Company is a party, any agreement or instrument
to which Company and Investor or any Affiliate of Investor is a party, and any
other material agreement listed, or required to be listed, on any of Company’s
reports filed or required to be filed with the SEC, including without limitation
Forms 10-K, 10-Q or 8-K.

“Maximum Placement” means $10,000,000.00.

“Officer’s Closing Certificate” means a certificate in customary form reasonably
acceptable to the Investor, executed by an authorized officer of the Company.

“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit E, or such other form as agreed upon by the parties, to be
delivered in connection with the Commitment Closing.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Shares” means shares of Series F Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.

“Preferred Stock Closing” has the meaning set forth in Section 2.3(f).

“Preferred Stock Closing Date” has the meaning set forth in Section 2.3(f).

“Preferred Stock Notice” has the meaning set forth in Section 2.3(b).

“Preferred Stock Notice Date” has the meaning set forth in Section 2.3(b).

 

3



--------------------------------------------------------------------------------

“Preferred Stock Purchase Price” has the meaning set forth in Section 2.3(b) and
shall be specified in writing by the Company.

“Preferred Stock Share Price” means $10,000.00 per Preferred Share. The Company
may not sell fractional Preferred Shares.

“Prospectus” has the meaning set forth in Section 4.1(ff)(iii).

“Registration Statement” means a valid, current and effective registration
statement registering for sale the Preferred Shares, the Warrants and the Common
Shares, and except where the context otherwise requires, means the registration
statement, as amended, including (i) all documents filed as a part thereof or
incorporated by reference therein, and (ii) any information contained or
incorporated by reference in a prospectus filed with the SEC in connection with
such registration statement, to the extent such information is deemed under the
Act to be part of the registration statement.

“SEC” means the United States Securities and Exchange Commission.

“Securities” includes the Warrants, the Fee Shares, Common Shares and Preferred
Shares issuable pursuant to this Agreement.

“Strategic Transaction” means and shall be deemed to have occurred at such time
upon any of the following events:

(i) a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (i) no longer hold a
majority of the shares of Common Stock or (ii) no longer have the ability to
elect a majority the board of directors of the Company (a “Change in Control”);

(ii) the sale or transfer of all or substantially all of the Company’s assets,
other than in the ordinary course of business; or

(iii) a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.

“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

“Termination” has the meaning set forth in Section 3.1.

“Termination Date” means the date that is fifty (50) calendar days after the
Effective Date.

“Termination Notice” has the meaning as set forth in Section 3.2.

 

4



--------------------------------------------------------------------------------

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.

“Transaction Documents” include this Agreement, the other agreements and
documents referenced herein, and the Exhibits and Schedules hereto and thereto.

“Transfer Agent” means Securities Transfer Corporation, or any successor
transfer agent for the Common Stock.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

“Warrant” means the warrant issuable under this Agreement, in the form attached
hereto as Exhibit A, to purchase shares of Common Stock equal in value to 135%
of the Maximum Placement ($13,500,000), subject to adjustment as set forth
therein.

ARTICLE 2

PURCHASE AND SALE

2.1 Agreement to Purchase. Subject to the terms and conditions herein and the
satisfaction of the conditions to closing set forth in this Article 2:

(a) Investor hereby agrees to purchase up to $10,000,000 of Preferred Shares as
the Company may, in its sole and absolute discretion, elect to issue and sell to
Investor pursuant to Section 2.3 below; and

(b) The Company agrees to issue Fee Shares and Warrants and Warrant Shares to
Investor pursuant to Section 2.2(a) and Section 2.3(c) below.

2.2 Investment Commitment.

(a) Investment Commitment.

(i) The closing of this Agreement (the “Commitment Closing”) shall be deemed to
occur when this Agreement has been duly executed by both Investor and the
Company, and the other Conditions to the Commitment Closing set forth in
Section 2.2(b) have been met. On the date of the Commitment Closing, the Company
shall issue the Warrant to Investor.

(ii) The Commitment Fee is payable by the Company to Investor in consideration
of Investor’s commitment to fund the investment contemplated by this Agreement.
The Commitment Fee is earned in full on the Effective Date and shall be paid on
the date the

 

5



--------------------------------------------------------------------------------

Registration Statement is declared effective, in shares of registered Common
Stock valued at 90% of the volume-weighted average price for the Common Stock
for the five trading days immediately preceding the Commitment Closing.
Notwithstanding the foregoing, if for any reason whatsoever the Commitment Fee
has not been paid in full by the six-month anniversary of the Effective Date,
then it shall be paid by the Company on such date, in cash, by wire transfer of
immediately available funds to the account specified by Investor.

(b) Conditions to Investment Commitment. As a condition precedent to the
Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:

(i) the following documents shall have been delivered to Investor: (A) this
Agreement (including the Disclosure Schedules), executed by the Company, (B) a
Secretary’s Certificate, attaching copies and certifying as to (x) the
resolutions of the Company’s board of directors authorizing this Agreement and
the Transaction Documents, and the transactions contemplated hereby and thereby,
(y) a copy of the Company’s current Certificate of Incorporation, and (z) a copy
of the Company’s current Bylaws; (C) the Certificate of Designations executed by
the Company and filed by the Secretary of State of Delaware; (D) the Opinion,
and (E) a copy of the press release announcing the transactions contemplated by
this Agreement and a copy of the Current Report on Form 8-K to be filed with the
SEC pursuant to Section 5.4 describing the transaction contemplated by this
Agreement and attaching a complete copy of the Transaction Documents;

(ii) other than for losses incurred in the ordinary course of business, there
have been no material adverse changes in the Company’s business prospects or
financial condition since the date of the last balance sheet delivered to
Investor, including but not limited to incurring material liabilities;

(iii) the representations and warranties of the Company in this Agreement shall
be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate, signed by an officer of the Company,
to such effect to Investor; and

(iv) Investor shall have received the Warrant.

(c) Investor’s Obligation to Purchase. Subject to the prior satisfaction of all
conditions set forth in this Agreement, following the Investor’s receipt of a
validly delivered Preferred Stock Notice, the Investor shall be required to
purchase from the Company the number of Preferred Shares, in the manner
described in Section 2.3 below.

 

6



--------------------------------------------------------------------------------

2.3 Preferred Share Sale to Investor.

(a) Procedure. Subject to the other conditions and limitations set forth in this
Agreement, at any time beginning on the Effective Date, the Company may, in its
sole and absolute discretion, elect to require Investor to purchase the
Preferred Shares according to the following procedure:

(b) Delivery of Preferred Stock Notice. The Company shall deliver an irrevocable
written notice (the “Preferred Stock Notice”), the form of which is attached
hereto as Exhibit F, to Investor stating that the Company has exercised its
rights and stating the Company will sell the Preferred Shares to Investor at the
Preferred Stock Share Price, and at the aggregate purchase equal to the Maximum
Placement (the “Preferred Stock Purchase Price”). A Preferred Stock Notice
delivered by the Company to Investor after 5:00 p.m. New York Time on any
Trading Day via facsimile or electronic mail, with confirming copy by overnight
carrier, shall be deemed delivered on the next Trading Day (the “Preferred Stock
Notice Date”).

(c) Warrant. Prior to delivery of the Preferred Stock Notice, the Warrant shall
have been delivered to Investor. On the Preferred Stock Notice Date, the Warrant
shall vest and become exercisable in full and may be exercised at any time on or
after such Preferred Stock Notice Date. Any portion of the Warrant that is
exercised by Investor in accordance with Section 1.1 of the Warrant shall be
deemed exercised (i) on the Preferred Stock Notice Date, if the Company receives
the Exercise Delivery Documents from Investor by 6:30 p.m. Eastern time on the
Preferred Stock Notice Date, or (ii) on the next Trading Day, if the Company
receives the Exercise Delivery Documents from Investor after 6:30 p.m. Eastern
Time on the applicable Preferred Stock Notice Date or on any subsequent date.

(d) Conditions Precedent to the Right of the Company to Deliver the Preferred
Stock Notice. The right of the Company to deliver the Preferred Stock Notice is
subject to the satisfaction (or written waiver by Investor in its sole
satisfaction), on the date of delivery of such Preferred Stock Notice, of each
of the following conditions:

(i) the Common Stock shall be listed on a Trading Market, and to the Company’s
knowledge there is no notice of any suspension or delisting with respect the
trading of the shares of Common Stock on such market or exchange;

(ii) the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects as if made on such date
(provided, however, that any information disclosed by the Company in a filing
with the SEC prior to the Preferred Stock Notice Date shall be deemed to update
the Disclosure Schedules and modify the representations and warranties), and no
default shall have occurred under this Agreement, or any other agreement with
Investor, or with any Affiliate of Investor, or any other financial agreement or
agreement for borrowed funds of the Company, and the Company shall deliver an
Officer’s Closing Certificate, signed by an officer of the Company, to such
effect to Investor;

(iii) other than for losses incurred in the ordinary course of business, there
have been no material adverse changes in the Company’s business prospects or
financial condition since the Commitment Closing, including but not limited to
incurring material liabilities;

(iv) the Company is not, and will not be as a result of the contemplated sale of
Preferred Stock, in default of any Material Agreement;

 

7



--------------------------------------------------------------------------------

(v) there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained, nor is there any pending or
threatened proceeding or investigation which may have the effect of prohibiting
or adversely affecting any of the transactions contemplated by this Agreement;
no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or adopted by any court or
governmental authority of competent jurisdiction that prohibits the transactions
contemplated by this Agreement, and no actions, suits or proceedings shall be in
progress, pending or threatened by any person (other than Investor or any
Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement. For purposes of this paragraph (v), no
proceeding shall be deemed pending or threatened unless one of the parties has
received written notification thereof prior to the applicable Preferred Stock
Closing Date;

(vi) all Common Shares are DWAC Shares, are DTC eligible and can be immediately
converted into electronic form without restriction on resale;

(vii) Company is in compliance with all reporting requirements in order to
maintain listing on its then current Trading Market;

(viii) Company has a current, valid and effective Registration Statement for the
sale of the Preferred Stock, the Fee Shares (if any) and the Warrant Shares;

(ix) Company has a sufficient number of duly authorized shares of Common Stock
for issuance in such amount as may be required to fulfill its obligations
pursuant to the Transaction Documents and any outstanding agreements with
Investor and any Affiliate of Investor;

(x) Company has delivered the Warrant to Investor;

(xi) Company has provided notice of its delivery of the Preferred Stock Notice
to all signatories of a Lock-Up Agreement as required under the Lock-Up
Agreement;

and

(xii) the shares of Preferred Stock to be issued at the Preferred Stock Closing,
when aggregated with other securities owned by Investor and its Affiliates,
would not result in beneficial ownership by Investor and its Affiliates of more
than 9.99% of the outstanding shares of Common Stock of the Company, unless such
condition is waived by Investor in writing. For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act, and Rule 13d-3 thereunder.

(e) Documents Required to be Delivered as Conditions to Preferred Stock Closing.
The Preferred Stock Closing and Investor’s obligations hereunder shall
additionally be conditioned upon the delivery to Investor of each of the
following on or before the Preferred Stock Closing Date:

(i) a number of Preferred Shares equal to the Maximum Placement shall have been
delivered to Investor or an account specified by Investor for the Preferred
Stock Shares;

 

8



--------------------------------------------------------------------------------

(ii) the following documents: Officer’s Certificate and Lock-Up Agreements;

(iii) a “Use of Proceeds” certificate, signed by an officer of the Company, and
setting forth how the Aggregate Preferred Stock Price will be applied by the
Company;

(iv) all Warrant Shares shall have been timely delivered pursuant to any
Exercise Notice delivered to Company at least two days prior to the Preferred
Stock Closing Date (and if any such Warrant Shares required to be so delivered
are not credited as DWAC Shares by 12:00 p.m. Eastern Time on the Trading Day
following the Exercise Delivery Date, then the Preferred Stock Closing Date
shall be extended by one Trading Day for each Trading Day that timely credit of
DWAC Shares is not made); and

(v) all documents, instruments and other writings required to be delivered by
the Company to Investor on or before the Preferred Stock Closing Date pursuant
to any provision of this Agreement in order to implement and effect the
transactions contemplated herein.

(f) Mechanics of Preferred Stock Closing. Each of the Company and Investor shall
deliver all documents, instruments and writings required to be delivered by
either of them pursuant to Section 2.3(e) of this Agreement at or prior to the
Preferred Stock Closing Date. Subject to such delivery, and the satisfaction of
the conditions set forth in Section 2.3(d), the closing of the purchase by
Investor of the Preferred Shares shall occur by 5:00 p.m., New York City Time,
on the date which is twenty (20) Trading Days following the Preferred Stock
Notice Date at the offices of Investor (the “Preferred Stock Closing Date”). On
or before the Preferred Stock Closing Date, Investor shall deliver to the
Company the Preferred Stock Purchase Price to be paid for such Preferred Shares.
The closing (“Preferred Stock Closing”) shall occur on the date that both
(i) the Company has delivered to Investor all Required Preferred Stock
Documents, and (ii) Investor has delivered to the Company such Preferred Stock
Purchase Price.

(g) Limitation on Investor’s Obligation to Purchase and Company’s Obligation to
Sell. Notwithstanding anything herein to the contrary, in the event the closing
price of the Common Stock during the nineteen (19) Trading Days following the
Preferred Stock Notice Date falls below 75% of the Closing Bid Price on the
Trading Day prior to the Preferred Stock Notice Date, then Investor may, at its
option, and without penalty, decline to purchase the applicable Preferred Stock
Shares on the Preferred Stock Closing Date.

2.4 Maximum Placement. Investor shall not be obligated to purchase more than One
Thousand (1,000) Preferred Shares.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

TERMINATION

3.1 Termination. The Investor may elect to terminate this Agreement and the
Company’s right to initiate the purchase and sale of the Preferred Shares under
this Agreement (each, a “Termination”) upon the occurrence of any of the
following:

(a) if, at any time before the Preferred Stock Closing Date, either the Company
or any director or executive officer of the Company has engaged in a transaction
or conduct related to the Company that has resulted in (i) a SEC enforcement
action, or (ii) a civil judgment or criminal conviction for fraud or
misrepresentation, or for any other offense that, if prosecuted criminally,
would constitute a felony under applicable law;

(b) on any date after a Delisting Event that lasts for an aggregate of 20
Trading Days;

(c) the Company has filed for and/or is subject to any bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
any bankruptcy law or any law for the relief of debtors instituted by or against
the Company or any subsidiary of the Company;

(d) the Company is in default of any loan agreement, equity investment agreement
or instrument, or any other Material Agreement, which default would have a
Material Adverse Effect (as defined below);

(e) the Company is in default of any material provision of any agreement with
the Investor, or Investor Affiliate following any applicable notice and
opportunity to cure;

(f) upon the occurrence of a Strategic Transaction;

(g) so long as any Preferred Shares are outstanding, the Company effects or
publicly announces its intention to create a security senior to the Series F
Preferred Stock with respect to liquidation rights or substantially altering the
capital structure of the Company in a manner that materially adversely effects
the rights and preferences of the Series F Preferred Stock;

(h) the Company has breached any material covenant in this Agreement following
any applicable notice and opportunity to cure; and

(i) on the Termination Date.

3.2 Company Termination. The Company may terminate (a “Company Termination”)
this Agreement, except in the event that the Company is in default hereunder, by
providing 30 days advanced written notice (“Termination Notice”) to Investor, by
facsimile or electronic mail and overnight courier, at any time.

3.3 Effect of Termination. The termination of this Agreement will have no effect
on any Common Shares, Preferred Shares, Fee Shares, Warrants or DWAC Shares
previously issued or delivered, or on any rights of any holder thereof.
Notwithstanding any other provision, the Commitment Fee is payable to Investor
despite any termination of this Agreement all fees paid to Investor or its
counsel are non-refundable.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties and covenants set forth below to Investor:

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 4.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are duly authorized, validly issued, fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.
If the Company has no subsidiaries, then references in the Transaction Documents
to the Subsidiaries will be disregarded.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than the filing of the Certificate of Designations. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of

 

11



--------------------------------------------------------------------------------

equity. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, by-laws
or other organizational or charter documents except where such violation could
not, individually or in the aggregate, constitute a Material Adverse Effect.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, or
(iv) conflict with or violate the terms of any agreement by which the Company or
any Subsidiary is bound or to which any property or asset of the Company or any
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than the filing of the Certificate of Designations and required
federal and state securities filings and such filings and approvals as are
required to be made or obtained under the applicable Trading Market rules in
connection with the transactions contemplated hereby, each of which has been, or
(if not yet required to be filed) shall be, timely filed.

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Securities at least equal
to the number of Securities which could be issued pursuant to the terms of this
Agreement based on the current anticipated exercise price of the Warrants.

(g) Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the SEC. The Company has not
issued any capital stock since such filing other than as set forth on Schedule
4.1(g). No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the

 

12



--------------------------------------------------------------------------------

transactions contemplated by the Transaction Documents. Except (i) as a result
of purchase and sale of the Securities, (ii) as described in the SEC Reports, or
(iii) as set forth on Schedule 4.1(g), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock. The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Investor) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange,
or reset price under such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the shares of the Securities.
Except as disclosed in the SEC Reports, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the
Effective Date (or such shorter period as the Company was required by law to
file such material) (the foregoing materials, including the exhibits thereto,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP, except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the

 

13



--------------------------------------------------------------------------------

ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor to the knowledge of the Company any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

14



--------------------------------------------------------------------------------

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance.

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights of the Company.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including but not limited to directors and
officers insurance coverage at least equal to the Maximum Placement. To the best
of Company’s knowledge, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

15



--------------------------------------------------------------------------------

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Except as disclosed in the SEC Reports,
since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.

(s) Certain Fees. Except for payment of the Commitment Fee, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons, as a result of
agreements made by the Company or its officers or directors, for fees of a type
contemplated in this Section 4.1(s) that may be due in connection with the
transactions contemplated by this Agreement.

(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

(u) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Act of any securities of the Company.

 

16



--------------------------------------------------------------------------------

(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. The Company has not, in the 12 months preceding the Effective
Date, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.

(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
Investor as a result of Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Securities and Investor’s ownership of
the Securities.

(x) Disclosure. The Company confirms that, except with respect to the
information that will be, and to the extent that it timely is, publicly
disclosed pursuant to Section 2.2(b)(i)(E), neither the Company nor any other
Person acting on its behalf has provided Investor or its agents or counsel with
any information that constitutes or might constitute material, non-public
information including without limitation in the Disclosure Schedules. The
Company understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to Investor regarding the Company, its business
and the transactions contemplated hereby, including the Schedules to this
Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or, when taken together, omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Investor makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4.2 hereof. The Company understands and confirms that
neither Investor nor any Affiliate of Investor shall have any duty of trust or
confidence that is owed directly, indirectly, or derivatively to the Company or
the shareholders of the Company or to any other Person who is the source of
material non-public information regarding the Company.

(y) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Act or which
could violate any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.

 

17



--------------------------------------------------------------------------------

(z) Financial Condition/Indebtedness. Based on the financial condition of the
Company as of the date of the Commitment Closing: (i) the fair saleable market
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances, which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the date of the
Commitment Closing. The SEC Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

(aa) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.

(bb) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful

 

18



--------------------------------------------------------------------------------

payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(cc) Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that Investor is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities. The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.

(dd) Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants are a registered public accounting
firm as required by the Act.

(ee) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers.

(ff) Registration Statements and Prospectuses.

(i) The Registration Statement complies, and at all times during which a
prospectus is required by the Act to be delivered in connection with any sale of
Preferred Stock or Warrant Shares, will comply, in all material respects, with
the requirements of the Act.

(ii) The Registration Statement, as of its effective time, did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

(iii) Each prospectus (within the meaning of the Act) related to the sale or
offering of any Common Shares (“Prospectus”) will comply, as of its date and the
date it will be filed with the SEC, and, at the time of the Preferred Stock
Closing Date, or issuance of any Warrant Shares, and at all times during which a
prospectus is required by the Act to be delivered in connection with any
issuance of Warrant Shares, will comply, in all material respects, with the
requirements of the Act.

(iv) At no time during the period that begins on the date a Prospectus is filed
with the SEC and ends at the time a prospectus is no longer required by the Act
to be delivered in connection with any sale of Common Shares did or will any
such Prospectus, as then amended or supplemented, include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances

 

19



--------------------------------------------------------------------------------

under which they were made, not misleading, and at no time during such period
will such Prospectus, as then amended or supplemented, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(v) The Company has not, directly or indirectly, used or referred to any “free
writing prospectus” (as defined in Rule 405 under the Act) except in compliance
with Rules 164 and 433 under the Act.

(vi) The Company is not an “ineligible issuer” (as defined in Rule 405 under the
Act) as of the eligibility determination date for purposes of Rules 164 and 433
under the Act with respect to the offering of the Common Shares contemplated by
any Registration Statement, without taking into account any determination by the
SEC pursuant to Rule 405 under the Act that it is not necessary under the
circumstances that the Company be considered an “ineligible issuer”.

(ii) Investor’s Trading Activity. The Company understands and acknowledges that:
(i) Investor has not been asked by the Company to agree, nor has Investor
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company or “derivative” securities based on securities issued by the
Company, or to hold the Securities for any specified term; (ii) past or future
open market or other transactions by Investor, specifically including, without
limitation, short sales or “derivative” transactions, before or after the
Closing, may negatively impact the market price of the Company’s publicly-traded
securities; (iii) Investor and counter-parties in “derivative” transactions to
which Investor is a party, directly or indirectly, presently may have a “short”
position in the Common Stock; (iv) Investor shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction; (v) Investor may engage in hedging activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Warrant Shares
deliverable with respect to Securities are being determined; (vi) such hedging
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted; and (vii) the aforementioned hedging activities do not and will
not constitute a breach of this Agreement or any of the other Transaction
Documents.

4.2 Representations and Warranties of Investor. Investor hereby represents and
warrants as of the Effective Date as follows:

(a) Organization; Authority. Investor is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by Investor of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Investor. Each Transaction
Document to which it is a party has been (or will be) duly executed by Investor,
and when delivered by Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Investor, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,

 

20



--------------------------------------------------------------------------------

moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. The principal executive office of Investor is the
address provided for notices pursuant to this Agreement.

(b) No Other Representations. The Company acknowledges and agrees that Investor
does not make or has not made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Section 4.2.

ARTICLE 5

OTHER AGREEMENTS OF THE PARTIES

5.1 Issuance of Securities. All of the Securities shall be issued free of
restrictive legends. The Company agrees, if requested by Investor or the
transfer agent, to promptly provide at the Company’s expense a legal opinion of
counsel to the Company confirming this. The Company further acknowledges and
agrees that Investor may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Act and who agrees to be bound by
the provisions of this Agreement and, if required under the terms of such
arrangement, Investor may transfer pledged or secured Securities to the pledgees
or secured parties. Such a pledge or transfer would not be subject to approval
of the Company and no legal opinion of legal counsel of the pledgee, secured
party or pledgor shall be required in connection therewith. Further, no notice
shall be required of such pledge. At Investor’s reasonable expense, the Company
will execute and deliver such documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.

5.2 Furnishing of Information. As long as Investor owns Securities, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act. Upon the request
of Investor, the Company shall deliver to Investor a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Securities under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Securities without registration under the Act within the
limitation of the exemptions provided by Rule 144.

5.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Act) that would be integrated with the offer or sale of the Securities in
a manner that would require the registration under the Act of the sale of the
Securities to Investor or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

21



--------------------------------------------------------------------------------

5.4 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
Eastern time on the Trading Day following the Effective Date, issue a press
release and as required by this Agreement file a Current Report on Form 8-K, in
each case reasonably acceptable to Investor, disclosing the material terms of
the transactions contemplated hereby. The Company and Investor shall consult
with each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor Investor shall issue any such
press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any such press release of Investor, or
without the prior consent of Investor, with respect to any such press release of
the Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Investor, or include the name of Investor in any filing
with the SEC or any regulatory agency or Trading Market, without the prior
written consent of Investor, except (i) as required by federal securities law in
connection with any registration statement under which the Common Shares are
registered, and (ii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide Investor with prior
notice of such disclosure permitted under subclause (i) or (ii).

5.5 Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

5.6 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

5.7 Reimbursement. If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter. The reimbursement obligations of the Company under
this Section 5.7 shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or

 

22



--------------------------------------------------------------------------------

investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person. The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

5.8 Indemnification of Investor. Subject to the provisions of this Section 5.8,
the Company will indemnify and hold Investor and any Warrant holder, their
Affiliates and attorneys, and each of their directors, officers, shareholders,
partners, employees, agents, and any person who controls Investor within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents, (b) any action instituted against any Investor Party, or any of them
or their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of an Investor Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of Investor’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings Investor may have with
any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (c) any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement (or in a Registration Statement as amended by any post-effective
amendment thereof by the Company) or arising out of or based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and/or (d) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus ( or any amendments or supplements to any Prospectus ), in any free
writing prospectus, in any “issuer information” (as defined in Rule 433 under
the Act) of the Company, or in any Prospectus together with any combination of
one or more of the free writing prospectuses, if any, or arising out of or based
upon any omission or alleged omission to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

If any action shall be brought against an Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing. The Investor
Parties shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Investor Parties except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the

 

23



--------------------------------------------------------------------------------

position of the Company and the position of the Investor Parties such that it
would be inappropriate for one counsel to represent the Company and the Investor
Parties. The Company will not be liable to the Investor Parties under this
Agreement (i) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is either attributable to Investor’s breach of any of the
representations, warranties, covenants or agreements made by Investor in this
Agreement or in the other Transaction Documents or is a result of any
information provided by Investor or its representatives to Company in writing
for inclusion in the Registration Statement.

5.9 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.

5.10 Limited Standstill. The Company will deliver to Investor on or before the
each Preferred Stock Closing Date and will honor and will take reasonable
actions to assist Investor in enforcing the provisions of the Lock-Up Agreements
with the Company’s officers, directors and beneficial owners of 10% or more of
the Common Stock.

5.11 Issuance of Additional Securities. The Company shall not issue additional
Common Stock or securities convertible into Common Stock to any Person other
than Investor, or an Investor Affiliate, if such issuance would reduce the
number of remaining authorized shares of Common Stock that could be issued below
the number of remaining authorized shares issuable upon exercise of the
Warrants, without previously amending its Certificate of Incorporation to
increase the number of duly authorized shares of Common Stock by at least the
amount necessary to assume a sufficient number of shares to permit the exercise
of all outstanding Warrants.

5.12 Prospectus Availability and Changes. The Company will make available to
Investor upon request, and thereafter from time to time to furnish Investor, as
many copies of any Prospectus (or of the Prospectus as amended or supplemented
if the Company shall have made any amendments or supplements thereto after the
effective date of the applicable Registration Statement) as Investor may request
for the purposes contemplated by the Act; and in case Investor is required to
deliver a prospectus after the nine-month period referred to in Section 10(a)(3)
of the Act in connection with the sale of the Common Shares, or after the time a
post-effective amendment to the applicable Registration Statement is required
pursuant to Item 512(a) of Regulation S-K under the Act, the Company will
prepare, at its expense, promptly upon request such amendment or amendments to
the Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Act or Item 512(a)
of Regulation S-K under the Act, as the case may be.

The Company will advise Investor promptly of the happening of any event within
the time during which a Prospectus is required to be delivered under the Act
which could require the making of any change in the Prospectus then being used
so that the Prospectus would not include an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading, and
to advise Investor promptly if, during such period, it shall become necessary to
amend or supplement any Prospectus to cause such Prospectus to comply with the
requirements of the Act, and in each case, during such time, to prepare and
furnish, at the Company’s expense, to Investor promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change or
to effect such compliance.

 

24



--------------------------------------------------------------------------------

5.13 Activity Restrictions. For so long as Investor or any of its Affiliates
holds any Preferred Shares, Commitment Fee Shares, Warrant, Warrant Shares, or
DWAC Shares, neither Investor nor any Affiliate will: (i) vote any shares of
Common Stock owned or controlled by it, solicit any proxies, or seek to advise
or influence any Person with respect to any voting securities of the Company;
(ii) engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of the Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of the Company, (b) an extraordinary corporate transaction,
such as a merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of the
Company or any of its subsidiaries, (d) any change in the present board of
directors or management of the Company, including any plans or proposals to
change the number or term of directors or to fill any existing vacancies on the
board, (e) any material change in the present capitalization or dividend policy
of the Company, (f) any other material change in the Company’s business or
corporate structure, including but not limited to, if the Company is a
registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for which a vote is required by Section 13 of
the Investment Company Act of 1940, (g) changes in the Company’s charter, bylaws
or instruments corresponding thereto or other actions which may impede the
acquisition of control of the Company by any Person, (h) causing a class of
securities of the Company to be delisted from a national securities exchange or
to cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) a class of equity securities of
the Company becoming eligible for termination of registration pursuant to
Section 12(g)(4) of the Act, or (j) any action, intention, plan or arrangement
similar to any of those enumerated above; or (iii) request the Company or its
directors, officers, employees, agents or representatives to amend or waive any
provision of this Section 5.13.

5.14 Required Approval. No transactions contemplated under this Agreement or the
Transaction Documents shall be consummated for an amount that would require
approval by any Trading Market or Company stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to the
Company, unless and until such approval is obtained. Company shall use best
efforts to obtain any required approval as soon as possible.

5.15 Investor Due Diligence. Investor shall have the right and opportunity to
conduct due diligence, at its own expense, with respect to any Registration
Statement or Prospectus in which the name of Investor or any Affiliate of
Investor appears.

ARTICLE 6

MISCELLANEOUS

6.1 Fees and Expenses. Prior to the Effective Date, the Company shall have paid
a $20,000.00 non-refundable document preparation fee to counsel for Investor.
This fee amount shall be adjusted to reflect the actual hours billed to Investor
by such counsel and any additional payment made by the Company to such counsel
on or prior to the Preferred Stock Closing Date. Except as may be otherwise set
forth in this Agreement, each party shall pay the fees and

 

25



--------------------------------------------------------------------------------

expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
acknowledges and agrees that Luce, Forward, Hamilton & Scripps LLP solely
represents Investor, and does not represent the Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby. The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities, if any, to Investor by the Company.

6.2 Notices. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date after
the day of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified on the signature page prior to 5:00
p.m. (New York City time) on a Trading Day and an electronic confirmation of
delivery is received by the sender, (b) two Trading Days after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 6.2 on a day that is not a Trading
Day or later than 5:00 p.m. (New York City time) on any Trading Day, (c) three
Trading Days following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address as may be designated in writing hereafter, in the same manner, by such
Person.

6.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

6.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

6.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent will not be
unreasonably withheld or delayed. Investor may assign any or all of its rights
under this Agreement to (a) any Affiliate, and (b) any Person to whom Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investor”.

6.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.8.

 

26



--------------------------------------------------------------------------------

6.7 Governing Law; Dispute Resolution. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

6.8 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery, exercise and/or conversion of the Securities, as
applicable.

6.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or in a PDF file by e-mail transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

6.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.11 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution

 

27



--------------------------------------------------------------------------------

therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities.

6.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate. Neither the Company nor Investor shall be liable for special,
indirect, consequential or punitive damages suffered or alleged to be suffered
by the other party or any third party, whether arising from or related to the
Transaction Documents or otherwise.

6.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.14 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

6.15 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

6.16 Time of the Essence. Time is of the essence with respect to all provisions
of this Agreement that specify a time for performance.

6.17 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties, and
supersede all prior and contemporaneous agreements, term sheets, communications,
discussions and understandings, oral or written, which the parties acknowledge
have been merged into such documents, exhibits and schedules. Neither party has
relied upon any agreement, promise or representation not expressly set forth in
the Transaction Documents and each party agrees that it may only rely on the
agreements, promises and representations set forth therein.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

INTERNATIONAL STEM CELL CORPORATION By:  

/s/  Kenneth C. Aldrich

  Kenneth C. Aldrich, Chairman SOCIUS CG II, LTD. By:  

/s/  Terren Peizer

  Terren Peizer, Managing Director



--------------------------------------------------------------------------------

Addresses for Notice

 

To Company:

  International Stem Cell Corporation:   2595 Jason Court   Oceanside, CA 92056
  Attention: Kenneth C. Aldrich, Chairman   Fax No.: (760) 940-6387   Email:
kaldrich@intlstemcell.com   with a copy (which shall not constitute notice) to:
  DLA Piper LLP (US)   4365 Executive Drive, Suite 1100   San Diego, CA 92121  
Attention: Douglas J. Rein   Fax: (858) 677-1401   Email: doug.rein@dlapiper.com
 

To Investor:

  Socius CG II, Ltd.   Clarendon House   2 Church Street   Hamilton HM 11  
Bermuda   with a copy (which shall not constitute notice) to:   Luce Forward
Hamilton & Scripps LLP   601 South Figueroa Street, Suite 3900   Los Angeles, CA
90017   Attention: John C. Kirkland, Esq.   Fax No.: (213) 452-8035   Email:
jkirkland@luce.com  

 

30



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

International Stem Cell Corporation

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: 2010-01

   

Issuance Date: May 4, 2010

Number of Warrant Shares: [                    ]

   

Initial Exercise Price: [$            ]

International Stem Cell Corporation, a Delaware corporation (“Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Socius CG II, Ltd., the holder hereof or its
designees or assigns (“Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof (the “Issuance Date”), but not after 11:59 p.m., New York time, on the
fifth anniversary of the Issuance Date (subject to acceleration under the terms
of Section 3.2), that number of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock set forth above, subject to adjustment as
set forth herein (the “Warrant Shares”).

This Warrant is issued pursuant to the Preferred Stock Purchase Agreement dated
May 4, 2010, by and among the Company and the investor referred to therein (the
“Purchase Agreement”). Except as otherwise defined herein, capitalized terms in
this Warrant shall have the meanings set forth in ARTICLE 13.

ARTICLE 1

EXERCISE OF WARRANT.

 

  1.1 Mechanics of Exercise.

1.1.1    Subject to the terms and conditions hereof, this Warrant may be
exercised by the Holder on any day on or after the Issuance Date, in whole or in
part, by (i) delivery of a written notice to the Company, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant and (ii) payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”), with such
payment made, at Investor’s option, in cash or by wire transfer of immediately
available funds, by the issuance and delivery of a recourse promissory note
substantially in the form attached hereto as Exhibit B (each, a “Recourse
Note”), or by cashless exercise pursuant to Section 1.3.

1.1.2    The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

 

31



--------------------------------------------------------------------------------

1.1.3     On the Trading Day on which the Company has received each of the
Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”) from the Holder by 6:30 p.m. Eastern time, or on the next Trading
Day if the Exercise Delivery Documents are received after 6:30 p.m. Eastern time
or on a non-Trading Day (in each case, the “Exercise Delivery Date”), the
Company shall transmit (i) a facsimile acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder, and (ii) an electronic copy of
its share issuance instructions to the Holder and to the Company’s transfer
agent (the “Transfer Agent”), with such transmissions to comply with the notice
provisions contained in Section 6.2 of the Purchase Agreement, and shall
instruct and authorize the Transfer Agent to credit such aggregate number of
freely-tradable Warrant Shares to which the Holder is entitled to receive upon
such exercise to the Holder’s or its designee’s balance account with The
Depository Trust Company (DTC) through the Fast Automated Securities Transfer
(FAST) Program through its Deposit Withdrawal Agent Commission (DWAC) system,
with such credit to occur no later than 12:00 p.m. Eastern Time on the Trading
Day following the Exercise Delivery Date, time being of the essence; provided,
however, that if the Warrant Shares are not credited as DWAC Shares by 12:00
p.m. Eastern Time on the Trading Day following the Exercise Delivery Date, then
the Preferred Stock Closing Date applicable to the Preferred Stock Notice shall
be extended by one Trading Day for each Trading Day that timely credit of DWAC
Shares is not made.

1.1.4    Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account.

1.1.5    If this Warrant is submitted in connection with any exercise pursuant
to this Section 1.1 and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three Trading Days after any exercise and return of the
previously issued Warrant and at its own expense, issue a new Warrant (in
accordance with Section 6.4) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number. The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.

 

32



--------------------------------------------------------------------------------

1.2    Exercise Price. For purposes of this Warrant, “Exercise Price” means an
amount equal to the Closing Bid Price of a Share of Common Stock on the Trading
Day immediately preceding the Issuance Date per Warrant Share, subject to
adjustment as provided herein.

1.3    Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if at any time there is not a current, valid and effective
registration statement covering the Warrant Shares that are the subject of the
Exercise Notice (the “Unavailable Warrant Shares”), the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

Net Number = (B-C) x A

                                           B

For purposes of the foregoing formula:

A = the total number of shares with respect to which this Warrant is then being
exercised.

B = the average of the Closing Bid Prices of the shares of Common Stock (as
reported by Bloomberg) for the five (5) consecutive Trading Days ending on the
date immediately preceding the date of the Exercise Notice.

C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

1.4    Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to timely credit the Holder’s balance account
with DTC, for such number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise of this Warrant, then, in addition to all
other remedies available to the Holder, (a) the Preferred Stock Closing Date
applicable to the Preferred Stock Notice shall be extended by one Trading Day
for each Trading Day that timely credit of DWAC Shares is not made; and (b ) the
Company shall pay in cash to the Holder on each day after such Trading Day that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 1.5% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on a timely basis and to which the Holder is
entitled and (B) the Closing Bid Price of the shares of Common Stock on the
Trading Day immediately preceding the last possible date which the Company could
have issued such shares of Common Stock to the Holder without violating
Section 1.1. In addition to the foregoing, if the Company shall fail to timely
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s exercise hereunder, and
if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated

 

33



--------------------------------------------------------------------------------

receiving from the Company (a “Buy-In”), then the Company shall, within
one Trading Day after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to credit such Holder’s balance account with DTC for the number of
Warrant Shares to which the Holder is entitled upon the Holder’s exercise
hereunder and to issue such Warrant Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such shares of Common Stock or credit such Holder’s balance account
with DTC for the number of Warrant Shares to which the Holder is entitled upon
the Holder’s exercise hereunder and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock sold by Holder in satisfaction of its obligations, times
(B) the Closing Bid Price on the date of exercise.

1.5    Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.

1.6    Exercise Limitation. Notwithstanding any other provision, at no time may
the Holder exercise this Warrant such that the number of Warrant Shares to be
received pursuant to such exercise aggregated with all other shares of Common
Stock then owned by the Holder beneficially or deemed beneficially owned by the
Holder would result in the Holder owning more than 9.99% of all of such Common
Stock as would be outstanding on the date of exercise, as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. In addition, as of any date, the aggregate number of
shares of Common Stock into which this Warrant is exercisable within 61 days,
together with all other shares of Common Stock then beneficially owned (as such
term is defined in Rule 13(d) under the Exchange Act) by Holder and its
affiliates, shall not exceed 9.99% of the total outstanding shares of Common
Stock as of such date.

1.7    Insufficient Authorized Shares. If at any time while any of the Warrants
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of the Warrants at least a number of shares of Common
Stock equal to 110% of the number of shares of Common Stock as shall from time
to time be necessary to effect the exercise of all of the Warrants then
outstanding (the “Required Reserve Amount”) (an “Authorized Share Failure”),
then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Warrants then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than 90 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock. In connection
with such meeting, the Company shall provide each stockholder with a proxy
statement and shall use its best efforts to solicit its stockholders’ approval
of such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.

 

34



--------------------------------------------------------------------------------

ARTICLE 2

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.

If the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased. If the Company at any time on or after the Subscription Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this ARTICLE 2 shall become effective at the close of
business on the date the subdivision or combination becomes effective.

ARTICLE 3

PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS

3.1    Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

3.2    Fundamental Transactions. The Company shall not enter into or be party to
a Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3.2 pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each Holder of this Warrant in exchange for such Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders. Upon the occurrence of
any Fundamental Transaction, the

 

35



--------------------------------------------------------------------------------

Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of this Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Warrant been converted immediately
prior to such Fundamental Transaction, as adjusted in accordance with the
provisions of this Warrant. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction; provided, however that in the
event the Fundamental Transaction involves the issuance of cash or freely
tradeable securities by an issuer listed on the New York Stock Exchange on the
Nasdaq Stock Market, then the ability to exercise this Warrant shall expire on
the consummation of that Fundamental Transaction. Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders. The provisions of this Section 3.2 shall apply similarly
and equally to successive Fundamental Transactions and Corporate Events and
shall be applied without regard to any limitations on the exercise of this
Warrant.

3.3    Purchase of Warrant. Notwithstanding the foregoing, in the event of a
Fundamental Transaction other than one in which the Successor Entity is a Public
Successor Entity that assumes this Warrant such that this Warrant shall be
exercisable for the publicly traded common stock of such Public Successor
Entity, at the request of the Holder delivered before the 90th day after the
effective date of such Fundamental Transaction, the Company (or the Successor
Entity) shall purchase this Warrant from the Holder by paying to the Holder,
within five (5) Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), cash in an amount equal to the value of
the remaining unexercised portion of this Warrant on the date of such
consummation, which value shall be determined by use of the Black Scholes Option
Pricing Model using a volatility equal to the 100 day average historical price
volatility prior to the date of the public announcement of such Fundamental
Transaction.

 

36



--------------------------------------------------------------------------------

ARTICLE 4

NONCIRCUMVENTION

The Company hereby covenants and agrees that the Company will not, by amendment
of its Certificate of Incorporation, Bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any portion of this
Warrant is outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued shares of Common Stock, solely for the
purpose of effecting the exercise of the Warrant, 110% of the number of shares
of Common Stock as shall from time to time be necessary to effect the exercise
of the portion of the Warrant then outstanding (without regard to any
limitations on exercise).

ARTICLE 5

WARRANT HOLDER NOT DEEMED A STOCKHOLDER

Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this ARTICLE 5, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

37



--------------------------------------------------------------------------------

ARTICLE 6

REISSUANCE OF WARRANTS

6.1    Transfer of Warrant. If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 6.4), registered as the Holder may request, representing
the right to purchase the number of Warrant Shares being transferred by the
Holder and, if less then the total number of Warrant Shares then underlying this
Warrant is being transferred, a new Warrant (in accordance with Section 6.4) to
the Holder representing the right to purchase the number of Warrant Shares not
being transferred.

6.2    Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 6.4) representing the right to purchase the Warrant
Shares then underlying this Warrant.

6.3    Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 6.4) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

6.4    Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6.1 or
Section 6.3, the Warrant Shares designated by the Holder which, when added to
the number of shares of Common Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.

ARTICLE 7

NOTICES

Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 6.2 of
the Purchase Agreement. The Company shall provide the Holder with prompt written
notice of all actions taken pursuant to this Warrant, including in reasonable
detail a description of such action and the reason therefore. Without limiting
the generality of the foregoing, the Company will give written notice to the
Holder (i) immediately upon any adjustment of the

 

38



--------------------------------------------------------------------------------

Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock as such or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.

ARTICLE 8

AMENDMENT AND WAIVER

Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided that no such
action may increase the exercise price of this Warrant or decrease the number of
shares or class of stock obtainable upon exercise of this Warrant without the
written consent of the Holder. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Warrant then
outstanding.

ARTICLE 9

GOVERNING LAW

This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

ARTICLE 10

CONSTRUCTION; HEADINGS

This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof. The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.

ARTICLE 11

DISPUTE RESOLUTION

In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within 2
Trading Days of receipt of the Exercise Notice giving rise to such dispute, as
the case may be, to the Holder. If the Holder and the Company are

 

39



--------------------------------------------------------------------------------

unable to agree upon such determination or calculation of the Exercise Price or
the Warrant Shares within three Trading Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within 2 Trading Days submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by Holder
and approved by Company, which approval may not be unreasonably withheld or
delayed, or (b) the disputed arithmetic calculation of the Warrant Shares to the
Company’s independent registered public accounting firm. The Company shall cause
at its expense the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than 10 Trading Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

ARTICLE 12

REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF

The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

ARTICLE 13

DEFINITIONS

For purposes of this Warrant, in addition to the terms defined elsewhere herein,
the following terms shall have the following meanings:

13.1    “Bloomberg” means Bloomberg Financial Markets.

13.2    “Closing Bid Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price, then the last bid price of
such security prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the average of the bid prices of any
market

 

40



--------------------------------------------------------------------------------

makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Closing Bid Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and Holder. If the Company and
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to ARTICLE 11. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

13.3    “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

13.4    “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

13.5    “DWAC Shares” means, except as expressly stated otherwise herein, all
Warrant Shares issued or issuable to Holder or any Affiliate, successor or
assign of Holder pursuant to this Warrant, all of which shall be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and
(c) timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with instructions issued to and countersigned
by the Transfer Agent of the Company.

13.6    “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., The NASDAQ Global Select Market, The NASDAQ Global Market, The
NASDAQ Capital Market, the OTC Bulletin Board or the NYSE Amex Stock Exchange,
whichever is at the time the principal trading exchange or market for the Common
Stock, but does not include the Pink Sheets inter-dealer electronic quotation
and trading system.

13.7    “Fundamental Transaction” means that the (A) Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other

 

41



--------------------------------------------------------------------------------

Persons making or party to, such stock purchase agreement or other business
combination), or (v) reorganize, recapitalize or reclassify its Common Stock, or
(B) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate Common Stock of the Company, other than
persons or groups who exceed such ownership level as of the date of issuance of
this Warrant.

13.8    “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

13.9    “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

13.10    “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

13.11    “Purchase Agreement” means the Preferred Stock Purchase Agreement dated
June 30, 2009, by and among the Company and the investors referred to therein.

13.12    “Principal Market” means The OTC Bulletin Board of FINRA.

13.13    “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.

13.14    “Required Holders” means the Holders of the Warrant representing at
least a majority of shares of Common Stock underlying the Warrant then
outstanding.

13.15    “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

13.16    “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

INTERNATIONAL STEM CELL

CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

43



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

INTERNATIONAL STEM CELL CORPORATION

The undersigned hereby exercises the right to purchase
                    shares of the shares of Common Stock (“Warrant Shares”) of
International Stem Cell Corporation, a Delaware corporation (“Company”),
evidenced by the attached Warrant to Purchase Common Stock (“Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant. The Holder intends that payment of
the Exercise Price shall be made as:

                         Cash Exercise with respect to
                    Warrant Shares

                         Cashless Exercise with respect to
                    Warrant Shares

                         Recourse Note Exercise with respect to
                    Warrant Shares

Please issue

                        A certificate or certificates representing said shares
of Common Stock in the name specified below

                         Said shares in electronic form to the
Deposit/Withdrawal at Custodian (DWAC) account with Depository Trust Company
(DTC) specified below.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
[                                        ] to issue the above indicated number
of shares of Common Stock in accordance with the Transfer Agent Instructions
dated June 30, 2009 from the Company and acknowledged and agreed to by the
transfer agent.

 

International Stem Cell Corporation

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

SECURED PROMISSORY NOTE

 

$[                    ]

   Date: [            ], 20    

FOR VALUE RECEIVED, [                    ] (“Borrower”) promises to pay to the
order of International Stem Cell Corporation (“Lender”), at [            ], or
at such other place as Lender may from time to time designate in writing, the
principal sum of $[            ], with interest, as follows:

1.    Interest. The principal balance outstanding, from time to time, shall bear
interest from and after the date hereof at the rate of 2.0% per year, compounded
annually. Interest shall be calculated on the basis of the number of days
elapsed during the period for which interest is being calculated, compounded
annually. Payments of interest will be due on each annual anniversary of the
date of this Note; provided that Borrower will not be in default hereunder for
failure to make any annual interest payment when due (other than on the Maturity
Date) and the amount of interest not paid when due shall be added to the
principal balance of this Note and such amount will thereafter accrue interest
at the rate set forth above.

2.    Payments. If not sooner paid, the entire unpaid principal balance,
interest thereon and any other charges due and payable under this Note shall be
due and payable on the fourth anniversary of the date of this Note (“Maturity
Date”); provided, however, that in no event shall this Note be due or payable at
any time that (a) Lender is in default of any loan agreement, equity investment
agreement or instrument, or other material agreement including without
limitation any preferred stock purchase agreement for Series F Preferred Stock
with Borrower or any Warrant issued pursuant thereto, or (b) subject to the
following clause, there are any shares of Series F Preferred Stock of Lender
issued or outstanding ; provided, further, that in the event that Lender redeems
all or a portion of the shares of Series F Preferred Stock then held by
Borrower, then Borrower shall apply, and Lender shall offset, the proceeds of
such redemption to pay down the accrued interest and outstanding principal of
this Note. Borrower shall have the right to prepay all or any part of the
principal balance of this Note at any time without penalty or premium. All
payments shall be first be applied to interest, then to reduce the outstanding
principal.

3.    Full Recourse Note. THIS IS A FULL RECOURSE PROMISSORY NOTE. Accordingly,
notwithstanding that Borrower’s obligations under this Note are secured by the
Collateral, in the event of either (i) a payment default, or (ii) a material
non-monetary default hereunder, Lender shall have full recourse to all the other
assets of Borrower. Moreover, Lender shall not be required to proceed against or
exhaust any Collateral, or to pursue any Collateral in any particular order,
before Lender pursues any other remedies against Borrower or against any of
Borrower’s assets.

 

1



--------------------------------------------------------------------------------

  4. Security

a.    Pledge. As security for the due and prompt payment and performance of all
payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower’s right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising (together the “Collateral”):

i.    Publicly traded shares of common stock, preferred stock, bonds, notes
and/or debentures (collectively, “Pledged Securities”) with a fair market value
on the date hereof at least equal to the principal amount of this Note, based
upon the trading price of such securities on the Pink Sheets, OTC Bulletin
Board, NASDAQ Capital Market, NASDAQ Global Market, NASDAQ Global Select Market,
NYSE Amex, or New York Stock Exchange;

ii.    all rights of Borrower with respect to or arising out of the Pledged
Securities, including voting rights, and all equity and debt securities and
other property distributed or distributable with respect thereto as a result of
merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and

iii.    all proceeds, replacements, substitutions, accessions and increases in
any of the Collateral.

b.    Replacement Securities. In the event that Borrower sells or disposes of
any Pledged Securities during any period in which any principal balance of this
Note remains outstanding, Borrower shall promptly provide replacement securities
of equal or greater value.

c.    Rights With Respect to Distributions. So long as no default shall have
occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral. However, upon the occurrence and during the
continuance of any default, Lender shall have the sole right (unless otherwise
agreed by Lender) to receive and retain dividends and distributions and apply
them to the outstanding balance of this Note or hold them as Collateral, at
Lender’s election.

d.    Voting Rights. So long as no default shall have occurred and be continuing
under this Note, Borrower shall be entitled to exercise all voting rights
pertaining to the Pledged Securities and any other Collateral. However, upon the
occurrence and during the continuance of any default, all rights of Borrower to
exercise the voting rights that Borrower would otherwise be entitled to exercise
with respect to the Collateral shall cease and (unless otherwise agreed by
Lender) all such rights shall thereupon become vested in Lender, which shall
thereupon have the sole right to exercise such rights.

e.    Financing Statement; Further Assurances. Borrower agrees, concurrently
with executing this Note, that Lender may file a UCC-1 financing statement
relating to the

 

2



--------------------------------------------------------------------------------

Collateral in favor of Lender, and any similar financing statements in any
jurisdiction in which Lender reasonably determines such filing to be necessary.
Borrower further agrees that at any time and from time to time Borrower shall
promptly execute and deliver all further instruments and documents that Lender
may request in order to perfect and protect the security interest granted hereby
(including, following an event of default, delivery of the Collateral to hold as
secured party), or to enable Lender to exercise and enforce its rights and
remedies with respect to any Collateral following an event of default.

f.    Powers of Lender. Borrower hereby appoints Lender as Borrower’s true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by Lender
in its discretion: To take any action and to execute any instrument which Lender
may deem reasonably necessary or desirable to accomplish the purposes of this
Section 4(f) and, more broadly, this Note including, without limitation:
(i) during the continuance of a default hereunder, to exercise voting and
consent rights with respect to Collateral in accordance with this Note, (ii) to
receive, endorse and collect all instruments or other forms of payment made
payable to Borrower representing any dividend, interest payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same when and to the extent permitted by this Note, (iii) to
perform or cause the performance of any obligation of Borrower hereunder in
Borrower’s name or otherwise, (iv) during the continuance of any default
hereunder, to liquidate any Collateral pledged to Lender hereunder and to apply
proceeds thereof to the payment of the Secured Obligations or to place such
proceeds into a cash collateral account or to transfer the Collateral into the
name of Lender, all at Lender’s sole discretion, (v) to enter into any
extension, reorganization or other agreement relating to or affecting the
Collateral, and, in connection therewith, to deposit or surrender control of the
Collateral, (vi) to accept other property in exchange for the Collateral,
(vii) to make any compromise or settlement Lender deems desirable or proper, and
(viii) to execute on Borrower’s behalf and in Borrower’s name any documents
required in order to give Lender a continuing first lien upon the Collateral or
any part thereof.

5.    Cancellation. In the event that the sale of the Series F Preferred Stock
or any other transaction or instrument, including without limitation warrants to
purchase common stock of Lender, for which this Note is given as full or partial
consideration, is cancelled or rescinded, this Note shall automatically be
cancelled and deemed satisfied, and (a) Borrower shall return all such
instruments, including without limitation unexercised warrants, and all
securities of Lender obtained pursuant to exercise of such instruments,
including without limitation shares of common stock remaining in its possession,
and (b) Borrower shall immediately pay to Lender an amount equal to 90% of the
volume weighted average trading price (as defined by Bloomberg Financing
Markets) of any such common stock that is publicly traded, during the period
commencing on the date such shares of common stock were obtained by Borrower and
ending on the date of cancellation of the Note, multiplied by the number of such
shares of common stock not returned to Lender pursuant to the foregoing
provisions.

 

3



--------------------------------------------------------------------------------

6.    Additional Terms.

a.    No Waiver. The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.

b.    Default. Any one or more of the following shall constitute a “default”
under this Note: (i) a default in the payment when due of any amount hereunder,
(ii) Borrower’s refusal to perform any material term, provision or covenant
under this Note, (iii) the commencement of any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Borrower, or subject to Section 4b, the Collateral
becomes subject to any lien, claim, or encumbrance of any third party or is
transferred by Borrower, and (iv) the levying of any attachment, execution or
other process against Borrower, or subject to Section 4b the Collateral or any
material portion thereof.

c.    Default Rights.

i.    Upon the occurrence of any payment default Lender may, at its election,
declare the entire balance of principal and interest under this Note immediately
due and payable. A delay by Lender in exercising any right of acceleration after
a default shall not constitute a waiver of the default or the right of
acceleration or any other right or remedy for such default. The failure by
Lender to exercise any right of acceleration as a result of a default shall not
constitute a waiver of the right of acceleration or any other right or remedy
with respect to any other default, whenever occurring.

ii.    Further, upon the occurrence of any material non-monetary default,
following 30 days notice from Lender to Borrower specifying the default and
demanded manner of cure for any non-monetary default, Lender shall thereupon and
thereafter have any and all of the rights and remedies to which a secured party
is entitled after a default under the applicable Uniform Commercial Code, as
then in effect. In addition to Lender’s other rights and remedies, Borrower
agrees that, upon the occurrence of default, Lender may in its sole discretion
do or cause to be done any one or more of the following:

(a)    Proceed to realize upon the Collateral or any portion thereof as provided
by law, and without liability for any diminution in price which may have
occurred, sell the Collateral or any part thereof, in such manner, whether at
any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral.

(b)    If notice to Borrower is required, give written notice to Borrower at
least ten days before the date of sale of the Collateral or any portion thereof.

(c)    Transfer all or any part of the Collateral into Lender’s name or in the
name of its nominee or nominees.

 

4



--------------------------------------------------------------------------------

(d)    Vote all or any part of the Collateral (whether or not transferred into
the name of Lender ) and give all consents, waivers and ratifications in respect
of the Collateral and otherwise act with respect thereto, as though Lender were
the outright owner thereof.

iii.    Borrower acknowledges that all or part of foreclosure of the Collateral
may be restricted by state or federal securities laws, Lender may be unable to
effect a public sale of all or part of the Collateral, that a public sale is or
may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale. Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers. Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.

iv.    If, in the opinion of Lender based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Borrower shall execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.

v.    The rights, privileges, powers and remedies of Lender shall be cumulative,
and no single or partial exercise of any of them shall preclude the further or
other exercise of any of them. Any waiver, permit, consent or approval of any
kind by Lender of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing. Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Lender to the payment of expenses incurred by
Lender in connection with the foregoing, and the balance of such proceeds shall
be applied by Lender toward the payment of the Secured Obligations.

d.    No Oral Waivers or Modifications. No provision of this Note may be waived
or modified orally, but only in a writing signed by Lender and Borrower.

e.    Attorney Fees. The prevailing party in any action by Lender to collect any
amounts due under this Note shall be entitled to recover its reasonable
attorneys fees and costs.

f.    Governing Law. This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws.

g.    Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note shall be held to be prohibited by or
invalid under applicable law, it shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.

 

5



--------------------------------------------------------------------------------

h.    Entire Agreement. This Note contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

6



--------------------------------------------------------------------------------

Exhibit B

Certificate of Designations

INTERNATIONAL STEM CELL CORPORATION

CERTIFICATE OF DESIGNATIONS OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES F PREFERRED STOCK

The undersigned, Kenneth C. Aldrich and Ray Wood, do hereby certify that:

1. They are the Chairman and Secretary, respectively, of International Stem Cell
Corporation, a Delaware corporation (the “Corporation”).

2. The Corporation is authorized to issue 20,000,000 shares of preferred stock,
64,008,364 of which have been issued or are outstanding.

3. The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 20,000,000
shares, $0.001 par value per share, issuable from time to time in one or more
series;

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any series and the
designation thereof, of any of them; and

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of preferred stock, which shall consist of up
to 1,500 shares of the preferred stock which the Corporation has the authority
to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

TERMS OF PREFERRED STOCK

1. Designation, Amount and Par Value. The series of preferred stock shall be
designated as the Corporation’s Series F Preferred Stock (the “Series F
Preferred Stock”) and the number of shares so designated shall be 1,500 (which
shall not be subject to increase without the consent of all of the holders of
the Series F Preferred Stock (each a “Holder” and collectively, the “Holders”).
Each share of Series F Preferred Stock shall have a par value of $0.001 per
share.

2. Dividends and Other Distributions. Commencing on the date of the issuance of
any such shares of Series F Preferred Stock (each respectively an “Issuance
Date”), Holders of Series F Preferred Stock shall be entitled to receive
dividends on each outstanding share of



--------------------------------------------------------------------------------

Series F Preferred Stock (“Dividends”), which shall accrue in shares of Series F
Preferred Stock on a daily basis at a rate equal to 10.0% per annum.

a. Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section 2 shall be made based on a 365-day year and on the
number of days actually elapsed during the applicable calendar quarter,
compounded annually.

b. So long as any shares of Series F Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Junior Securities (as defined below). As used herein, “Junior
Securities” means any series or class of the capital stock of the Corporation
now or hereafter authorized or issued by the Corporation ranking junior to the
Series F Preferred Stock with respect to dividends or distributions or upon the
liquidation, distribution of assets, dissolution or winding-up of the
Corporation, including, without limitation, the Corporation’s common stock, par
value $0.001 per share (“Common Stock”). The Common Stock shall not be redeemed
while the Series F Preferred Stock is outstanding.

3. Protective Provision. So long as any shares of Series F Preferred Stock are
outstanding, the Corporation shall not, without the affirmative approval of the
Holders of a majority of the shares of the Series F Preferred Stock then
outstanding, (a) alter or change adversely the powers, preferences or rights
given to the Series F Preferred Stock or alter or amend this Certificate of
Designations, (b) authorize or create any class of stock ranking as to
distribution of assets upon a liquidation senior to the Series F Preferred
Stock, (c) amend its certificate or articles of incorporation or other charter
documents in breach of any of the provisions hereof, (d) increase the authorized
number of shares of Series F Preferred Stock, (e) liquidate, dissolve or wind-up
the business and affairs of the Corporation, or effect any Deemed Liquidation
Event (as defined below), or (f) enter into any agreement with respect to the
foregoing.

a. A “Deemed Liquidation Event” shall mean: (i) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.



--------------------------------------------------------------------------------

b. The Corporation shall not have the power to effect a Deemed Liquidation Event
referred to in Section 3.a unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation shall be allocated among the holders of
capital stock of the Corporation in accordance with Section 4.

4. Liquidation.

a. Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, before any distribution or payment shall
be made to the holders of any other equity securities of the Corporation by
reason of their ownership thereof, the Holders of Series F Preferred Stock shall
first be entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each share of
Series F Preferred Stock equal to $10,000.00 (the “Original Series F Issue
Price”), plus any accrued but unpaid Dividends thereon (collectively, the
“Series F Liquidation Value”).

b. After payment has been made to the Holders of the Series F Preferred Stock of
the full amount of the Series F Liquidation Value, any remaining assets of the
Corporation shall be distributed among the holders of the Corporation’s Junior
Securities in accordance with the Corporation’s Certificates of Designation and
Certificate of Incorporation, as amended.

c. If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation shall be insufficient to make payment in full to all
Holders, then such assets shall be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.

5. Redemption.

a. Corporation’s Redemption Option. Upon or after the first anniversary of the
initial Issuance Date, the Corporation shall have the right, at the
Corporation’s option, to redeem all or a portion of the shares of Series F
Preferred Stock, at a price per share of Series F Preferred Stock (the
“Corporation Redemption Price”) equal to the Series F Liquidation Value plus the
following percentages of the Original Series F Issue Price determined by
reference to the original Issuance Date of such shares of Series F Preferred
Stock:

 

If the redemption occurs

   Additional percentage  

After first anniversary of issuance but prior to second anniversary of issuance

   26 % 

After second anniversary of issuance but prior to third anniversary of issuance

   17 % 

After third anniversary of issuance but prior to fourth anniversary of issuance

   8 % 

After fourth anniversary of issuance

   0 %. 

 

 

 

 



--------------------------------------------------------------------------------

b. Mechanics of Redemption. If the Corporation elects to redeem any of the
Holders’ Series F Preferred Stock then outstanding, it shall deliver written
notice thereof via facsimile and overnight courier (“Notice of Redemption at
Option of Corporation”) to the Holder, which Notice of Redemption at Option of
Corporation shall indicate (A) the number of shares of Series F Preferred Stock
that the Corporation is electing to redeem and (B) the Corporation Redemption
Price.

c. Payment of Redemption Price. Upon receipt of a Notice of Redemption at Option
of Corporation by any Holder, such Holder shall promptly submit to the
Corporation such Holder’s Series F Preferred Stock certificates. Upon receipt of
such Holder’s Series F Preferred Stock certificates, the Corporation shall pay
the Corporation Redemption Price in cash to such Holder.

6. Transferability. The Series F Preferred Stock may only be sold, transferred,
assigned, pledged or otherwise disposed of (“Transfer”) in accordance with state
and federal securities laws. The Corporation shall keep at its principal office,
or at the offices of a transfer agent, a register of the Series F Preferred
Stock. Upon the surrender of any certificate representing Series F Preferred
Stock at such place, the Corporation, at the request of the record Holder of
such certificate, shall execute and deliver (at the Corporation’s expense) a new
certificate or certificates in exchange therefor representing in the aggregate
the number of shares represented by the surrendered certificate. Each such new
certificate shall be registered in such name and shall represent such number of
shares as is requested by the Holder of the surrendered certificate and shall be
substantially identical in form to the surrendered certificate.

7. Miscellaneous.

a. Notices. Any and all notices to the Corporation shall be addressed to the
Corporation’s President at the Corporation’s principal place of business on file
with the Secretary of State of the State of Delaware. Any and all notices or
other communications or deliveries to be provided by the Corporation to any
Holder hereunder shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service addressed to each
Holder at the facsimile telephone number or address of such Holder appearing on
the books of the Corporation, or if no such facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
Section 7.a prior to 5:30 p.m. (New York City time), (ii) the date after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile telephone number specified in this Section 7.a no later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.

b. Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder shall be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series F Preferred Stock,
and in the case of any such loss, theft or



--------------------------------------------------------------------------------

destruction upon receipt of indemnity reasonably satisfactory to the Corporation
(provided that if the Holder is a financial institution or other institutional
investor its own agreement shall be satisfactory) or in the case of any such
mutilation upon surrender of such certificate, the Corporation, shall execute
and deliver in lieu of such certificate a new certificate of like kind
representing the number of shares of such class represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.

c. Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file a Designation of Preferences,
Rights and Limitations of Series F Preferred Stock in accordance with the
foregoing resolution and the provisions of Delaware law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate this 4th day
of May 2010.

 

/s/ Kenneth C. Aldrich Kenneth C. Aldrich Chairman

 

/s/ Ray Wood Ray Wood Secretary



--------------------------------------------------------------------------------

Exhibit C

Transfer Agent Instructions

May ____, 2010

 

        

 

  Re: International Stem Cell Corporation

Ladies and Gentlemen:

In accordance with the Preferred Stock Purchase Agreement (“Purchase
Agreement”), dated May 4, 2010, by and between International Stem Cell
Corporation, a Delaware corporation (“Company”), and Socius CG II. Ltd.
(“Buyer”), pursuant to which Company shall issue and deliver shares (“Fee
Shares”) of the Company’s common stock, par value $0.001 per share (“Common
Stock”), and warrants (“Warrants”) to purchase additional shares (“Warrant
Shares”) of Common Stock (the Fee Shares and Warrant Shares, collectively,
“Common Shares”), this shall serve as our irrevocable authorization and
direction to you (provided that you are the transfer agent of the Company at
such time) to issue the Fee Shares and, in the event the holder of the Warrants
elects or has elected to exercise all or any portion of the Warrants, from time
to time, upon surrender to you of a notice of exercise of the Warrants, the
Warrant Shares.

Specifically, this shall constitute an irrevocable instruction to you to process
any notice of exercise of the Warrants in accordance with the terms of these
instructions as soon as practicable. Upon your receipt of a notice of exercise
of the Warrants, you shall use your best efforts to, within three (3) trading
days following the date of receipt thereof, (A) issue and surrender to a common
carrier for overnight delivery to the address specified, a certificate,
registered in the name designated, for the number of shares of Common Stock for
which the Warrant has been exercised or (B) provided you are participating in
The Depository Trust Company (DTC) Fast Automated Securities Transfer Program,
upon request, credit such aggregate number of shares of Common Stock to the
balance account with DTC through its Deposit Withdrawal At Custodian (DWAC)
system specified to initiate the DWAC transaction.

The Company hereby confirms that certificates representing the Common Shares
shall not bear any legend restricting transfer of the shares thereby and should
not be subject to any stop-transfer restrictions and shall otherwise be freely
transferable on the books and records of the Company, provided that the shares
are registered for sale under the Act, or that if the shares are not registered
for sale under the Act the certificates bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933,



--------------------------------------------------------------------------------

AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO
THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

The Company hereby confirms and you acknowledge that, in the event counsel to
the Company does not issue any opinion of counsel required to issue any Common
Shares free of legend, the Company authorizes and you will accept an opinion of
counsel from Luce Forward Hamilton & Scripps LLP.

The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to the Common Shares.
The Company hereby agrees that it shall not replace you as the Company’s
transfer agent, until such time as the Company provides written notice to you
and Buyer that a suitable replacement has agreed to serve as transfer agent and
to be bound by the terms and conditions of these Irrevocable Transfer Agent
Instructions.

The Company and you hereby acknowledge and confirm that complying with the terms
of this Agreement does not and shall not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to the Company.

The Company and you acknowledge that the Buyer is relying on the representations
and covenants made by the Company and you hereunder and are a material
inducement to the Buyer to enter into the Purchase Agreement. The Company and
you further acknowledge that without such representations and covenants made
hereunder, the Buyer would not enter into the Purchase Agreement and purchase
Securities pursuant thereto.

Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if these Irrevocable Transfer Agent
Instructions were not specifically enforced. Therefore, in the event of a breach
or threatened breach by a party hereto, including, without limitation, the
attempted termination of the agency relationship created by this instrument, in
addition to all other rights or remedies, an injunction restraining such breach
and granting specific performance of the provisions of these Irrevocable
Transfer Agent Instructions should issue without any requirement to show any
actual damage or to post any bond or other security.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

 

International Stem Cell Corporation By:                           
                                                                      
Name:                                                                     
                       Title:                          
                                                                   

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO:

 

  

By:                                                                     
                       Name:                           
                                                          
Title:                                                                    
                    

 

 

 



--------------------------------------------------------------------------------

Exhibit D

Lock-Up Agreement

[Date]

Socius CG II, Ltd.

Clarendon House

2 Church Street

Hamilton HM 11

Bermuda

Ladies and Gentlemen:

This Lock-Up Agreement is being delivered to you in connection with the
Preferred Stock Purchase Agreement dated as of May [    ], 2010 (“Purchase
Agreement”) and entered into by and among the undersigned and Socius CG II, Ltd.
(“Investor”), with respect to the purchase pursuant to registration under the
Securities Act of 1933, as amended (the “Act”) of shares of Series F Preferred
Stock and related Securities of International Stem Cell Corporation, a Delaware
corporation (“Company”). Capitalized terms used herein without definition shall
have the respective meanings ascribed to them in the Purchase Agreement.

In order to induce Investor to enter into the Purchase Agreement, the
undersigned agrees that, for a period of seven Trading Days beginning on the
date the Company delivers a Preferred Stock Notice to Investor (the “Preferred
Stock Notice Date”) and ending of after the Preferred Stock Closing Date
pursuant to the terms of the Purchase Agreement (the “Lock-up Period”), the
undersigned will not, without the prior written consent of Investor, (a) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder (the “Exchange Act”) with respect
to, any Common Stock of the Company or any securities convertible into or
exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock or any such securities, or any securities substantially
similar to the Common Stock, (b) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or any such securities, or warrants or other
rights to purchase Common Stock, whether any such transaction is to be settled
by delivery of Common Stock or such other securities, in cash or otherwise or
(c) publicly announce an intention to effect any transaction specified in clause
(a) or (b).

The foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement,
(c) sales made pursuant to any written sales plans established prior to the date
of this Lock-Up Agreement in conformity with the requirements of Rule 10b5-1(c)
promulgated under the Exchange Act or (d) exercise of options for Common Stock
and the disposition

 

1



--------------------------------------------------------------------------------

(whether by sale, gift or otherwise) of Common Stock underlying such options.
Notwithstanding subsection (a) above, the undersigned may make a bona fide gift
of up to 10,000 shares of Common Stock to a charity or other non-profit entity
and such charity or entity shall not be required to be bound by the terms of
this Lock-Up Agreement; provided, however, that in the event the undersigned
exercises options during the Lock-Up Period, the undersigned may not, during the
Lock-Up Period, dispose of the number of shares of Common Stock underlying such
exercised options equal to the number of shares of Common Stock gifted by the
undersigned pursuant to this sentence during the Lock-Up Period. For purposes of
this paragraph, “immediate family” shall mean the undersigned and the spouse,
any lineal descendent, father, mother, brother or sister of the undersigned.

The Company agrees to provide the undersigned with notice that the Company has
delivered a Preferred Stock Notice to Investor prior to, or simultaneous with,
its delivery of the Preferred Stock Notice to Investor. Such notice shall
provide the undersigned with the Preferred Stock Notice Date and clearly
indicate the beginning of the Lock-up Period.

Upon the termination of the Purchase Agreement, this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.

 

Sincerely,

 

[Stockholder]

Acknowledged and Agreed:

 

International Stem Cell Corporation By:  

 

 

2



--------------------------------------------------------------------------------

Exhibit E

Form of Opinions

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the Delaware General Corporation Law.

2. The Preferred Shares, Fee Shares, Warrants, and shares of Common Stock (“the
Warrant Shares”) issuable upon exercise of the Warrants (collectively,
“Securities”), have been duly authorized, and the Preferred Shares, Fee Shares
and Warrants are, and (when issued and duly paid for in accordance with the
terms of the Agreement and the applicable Warrant) the Warrant Shares will be,
validly issued, fully paid and non-assessable. The issuance of the Securities
will not be subject to statutory or, to our knowledge, contractual preemptive
rights of any stockholder of the Company.

3. The Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver each of the Securities.

4. The execution, delivery and performance of the Agreement and the Transaction
Documents by the Company have been duly authorized by all requisite corporate
action on the part of the Company, and have been duly executed and delivered by
the Company.

5. The execution and delivery of the Agreement and the Transaction Documents by
the Company does not, and the Company’s performance of its obligations
thereunder will not, (a) violate the Certificate of Incorporation or Bylaws of
the Company, as in effect on the date hereof, (b) violate in any material
respect any state or federal law, rule, regulation or ordinance or any judgment,
order or decree of any state or federal court or governmental or administrative
authority, in each case that, to our knowledge, is applicable to the Company or
its properties or assets and which could have a material adverse effect on the
Company’s business, properties, assets, financial condition or results of
operations or prevent the performance by the Company of any material obligation
under the Agreement, or (c) require any authorization, consent, approval of or
other action of, notice to or filing or qualification with any state or federal
governmental authority, except as have been, or will be, made or obtained.



--------------------------------------------------------------------------------

Exhibit F

Preferred Stock Notice

                                         Dated: ________, 2010

Socius CG II, Ltd.

Clarendon House

2 Church Street

Hamilton HM 11

Bermuda

 

  Re: Purchase Notice

Ladies & Gentlemen:

Pursuant to the May 4, 2010 Preferred Stock Purchase Agreement (“Agreement”)
between International Stem Cell Corporation, a Delaware corporation (“Company”),
and Socius CG II, Ltd. (“Investor”), Company hereby elects to have you purchase
shares of Preferred Stock. Capitalized terms not otherwise defined herein shall
have the meanings defined in the Agreement.

At the Preferred Stock Closing, Company will sell to Investor 1,000 Preferred
Shares at $10,000 per share for $10,000,000.

On behalf of Company, the undersigned hereby certifies to Investor as follows:

1. The undersigned is a duly authorized officer of Company; and

2. All of the conditions precedent to the right of the Company to deliver this
notice set forth in Section 2.3(d) of the Agreement have been satisfied.

IN WITNESS WHEREOF, the Company has executed and delivered this notice as of the
date first written above.

 

International Stem Cell Corporation By:                           
                                                                      
Name:                                                                     
                       Title:                          
                                                                   